Danforth, J.
The plaintiff sought by foreclosure and sale to enforce a mortgage executed by the defendant corporation. • The supreme court had jurisdiction over the cause of action and the parties ; and its decree is valid, although part of the premises covered by it are in another state. Its writ may not be operative there, nor its judgment capable of execution as against that portion of the *154property; and for that reason the court might have required the mortgagor to execute a conveyance to the purchaser, in order that the whole security offered by the mortgage should, so far as possible, be made effective. Muller v. Dows, 94 U. S. 450.
This was not done, but the power of the court was not exhausted, and what it might have ordered in the first instance, it could still require by amendment. The order appealed from goes no further than to carry out the intention of the parties to the mortgage, as ascertained by the decree ; it relates to a matter within the jurisdiction of the court, and its exercise is not the subject of review.
The appeal should, therefore, be dismissed.
All concur, except Milleb, J., absent.